                   Case 1:20-cv-03220-JPO-SLC Document 24 Filed 06/21/21 Page 1 of 4




GEORGIA PESTANA                                 THE CITY OF NEW YORK                                 JAMES R. MURRAY
Acting Corporation Counsel                                                                    Assistant Corporation Counsel
                                               LAW DEPARTMENT                                         Phone: (212) 356-2372
                                                                                                        Fax: (212) 356-3509
                                                   100 CHURCH STREET                                 jamurray@law.nyc.gov
                                                   NEW YORK, NY 10007

                                                                              June 21, 2021
          VIA ECF
          Honorable Sarah L. Cave
          United States Magistrate Judge
          United States District Court
          Southern District of New York
          500 Pearl Street
          New York, New York 10007

                    Re:      Isaiah Muhammad v. City of New York and Captain Hernandez,
                             20 Civ. 3220 (JPO) (SLC)

          Your Honor:

                 I am an Assistant Corporation Counsel in the Office of Georgia Pestana, Acting
          Corporation Counsel of the City of New York, and the attorney for Defendants City of New
          York and Captain Hernandez in the above-referenced matter. Defendants respectfully write to
          renew their request that the Court dismiss the Complaint for failure to prosecute and failure to
          comply with a court order pursuant to Federal Rules of Civil Procedure 41(b) and 37(b).

               A) Background

                 By way of background, Plaintiff alleges that on April 7, 2020, at the Manhattan Detention
          Complex, Captain Hernandez sprayed chemical agent through the food slot in Plaintiff’s cell,
          causing Plaintiff to stumble backward, trip, and fall. ECF No. 1. On November 4, 2021, the
          Court held an initial pretrial conference, where it set the close of fact discovery to March 3,
          2021. ECF No. 17. The following day, on November 5, 2020, Defendants served Plaintiff with
          requests for production of documents pursuant to Federal Rules of Civil Procedure 33 and 34
          (“Defendants’ Requests”). On January 15, 2021, Defendants filed a status letter informing the
          Court that Plaintiff had not responded to their discovery requests and requesting an additional 30
          days to complete discovery. ECF No. 18. By Order dated January 19, the Court granted
          Defendants’ request, extending the close of discovery to April 2, 2021. ECF No. 19.

                  On January 19, 2021, Defendants received a letter from Plaintiff, in which he returned 2
          of the 12 releases included in Defendants’ Requests—both of which were improperly executed—
          and answered “NA” to 17 of 20 interrogatories. By letter dated January 22, 2021, Defendants
          explained why each release was deficient and requested that Plaintiff remedy the deficient
          releases, execute the releases he failed to return, and provide interrogatory responses that
       Case 1:20-cv-03220-JPO-SLC Document 24 Filed 06/21/21 Page 2 of 4




comport with the requirements of Federal Rule of Civil Procedure 33(b)(3) by February 15,
2021. Defendants included with their letter a courtesy copy of their discovery requests, with
some portions of the releases pre-filled for Plaintiff’s convenience. On February 4, 2021,
Defendants received two more medical releases from Plaintiff, both of which were dated January
13, 2021 and were improperly executed for the same reasons enumerated in Defendants’ January
22, 2021 letter.

        On February 25, 2021, Defendants moved to compel Plaintiff’s full responses to their
discovery requests and to extend all discovery deadlines until 60 days after Defendants received
Plaintiff’s responses. ECF No. 20. By Order dated February 26, 2021, the Court granted
Defendants’ motion, directed Plaintiff to properly execute all releases and respond to
Defendants’ interrogatories in accordance with the Federal Rules of Civil Procedure by April 22,
2021, and instructed Defendants to inform the Court when they had received Plaintiff’s full
responses to their discovery requests. ECF No. 21. On May 7, 2021, Defendants advised the
Court that they had not received Plaintiff’s discovery responses and moved to dismiss the
Complaint for failure to prosecute and failure to comply with a court order under Federal Rules
of Civil Procedure 41(b) and 37(b), respectively. ECF No. 22. By Order dated May 10, 2021, the
Court directed Plaintiff to provide full discovery responses by June 9, 2021 and warned him that
“failure to comply with this Order may cause the Court to issue an order to show cause why this
case should not be dismissed for failure to prosecute. Fed. R. Civ. P. 41(b).” ECF No. 23. As of
the date of this writing, Defendants have not received properly executed releases or full
responses to their interrogatories from Plaintiff.

   B) Plaintiff has failed to prosecute his case and has failed to comply with the Court’s
      February 26, 2021 and May 10, 2021 Orders.

        Under Rule 41(b), “[if] the plaintiff fails to prosecute…, a defendant may move to
dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b). When deciding whether to
dismiss a case for failure to prosecute, courts in the Second Circuit consider whether: “(1) the
plaintiff's failure to prosecute caused a delay of significant duration; (2) plaintiff was given
notice that further delay would result in dismissal; (3) defendant was likely to be prejudiced by
further delay; (4) the need to alleviate court calendar congestion was carefully balanced against
plaintiff's right to an opportunity for a day in court; and (5) the trial court adequately assessed the
efficacy of lesser sanctions.” United States ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 254
(2d Cir. 2004).

        Similarly, under Rule 37(b)(2)(A)(v), a court may dismiss a proceeding in whole or in
part where a party “fails to obey an order to provide or permit discovery.” Fed. R. Civ. P.
37(b)(2)(A)(v). When determining whether to dismiss a claim pursuant to Rule 37(b)(2)(A)(v), a
court will consider “(1) the willfulness of the non-compliant party or the reason for
noncompliance; (2) the efficacy of lesser sanctions; (3) the duration of the period of
noncompliance, and (4) whether the non-compliant party had been warned of the consequences
of noncompliance.” S. New Eng. Tel. Co. v. Global NAPs Inc., 624 F.3d 123, 144 (2d Cir.
2010). Because the last three of these factors are identical to Rule 41(b) factors 1, 2, and 5,
respectively, courts analyze them simultaneously when considering dismissal under Rules
37(b)(2)(A)(v) and 41(b). See Chen v. Hunan Manor Enter., 2020 US Dist. LEXIS 113820, at
*22 (S.D.N.Y. June 30, 2020).


                                                  2
       Case 1:20-cv-03220-JPO-SLC Document 24 Filed 06/21/21 Page 3 of 4




        Defendants renew their May 7, 2021 motion to dismiss under Rules 37(b) and 41(b)
because Plaintiff has still not provided full discovery responses despite being warned that the
Court may issue an order to show cause if he failed to do so. Plaintiff has caused significant
delay because he has failed to comply with his discovery obligations for more than 6 months and
failed to comply with the Court’s February 26, 2021 Order for 60 days. Stone v. Goord, 2007
U.S. Dist. LEXIS 84041, at *1-2 (S.D.N.Y. Nov. 13, 2007) (dismissing pro se action where
plaintiff failed to comply with discovery requests for four months and refused to follow court
orders for two months). Defendants have suffered prejudice because, as explained in their
January 15, 2021 status letter, their February 25, 2021 motion to compel, and their May 7, 2021
motion to dismiss, Defendants require properly executed medical releases and full responses to
their interrogatories before deposing Plaintiff because the parties dispute whether Plaintiff’s
injuries were preexisting. Currently, Defendants only have Plaintiff’s medical records from April
8, 2020 to April 10, 2020, which are insufficient to evaluate whether Plaintiff’s injuries were
preexisting or to determine how long after the alleged incident Plaintiff’s injuries persisted for.
Additionally, without releases for Plaintiff’s psychotherapy notes—should any exist—
Defendants cannot fully evaluate Plaintiff’s claim that he suffered psychological distress.

         The Court has already considered alternatives to dismissal by issuing two orders
compelling Plaintiff to provide discovery and extending discovery twice to accommodate
Plaintiff’s failure to comply with Rules 33 and 34. Lesser alternatives to dismissal will be
inadequate because Plaintiff has provided no reason, either to the Court or to Defendants, for
why he has failed to comply with the Federal Rules or abide by the Court’s February 26, 2021 or
May 10, 2021 Orders. Plaintiff had adequate notice that his case could be dismissed for failure to
prosecute and failure to abide by the Court’s orders because Defendants have already moved to
dismiss on those grounds and the Court explicitly warned Plaintiff in its May 10, 2021 Order that
if he failed to comply, it may issue an order to show cause why this case should not be dismissed
under Rule 41(b).

        For the foregoing reasons, Defendants respectfully renew their request that the Court
dismiss Plaintiff’s Complaint for failure to prosecute under Rule 41(b) and for failure to abide by
a court order under Rule 37(b).

       Thank you for your consideration herein.
                                                            Respectfully submitted,

                                                            James R. Murray_ s/____
                                                            James R. Murray
                                                            Assistant Corporation Counsel
                                                            New York City Law Department
                                                            100 Church Street, Room 3-183
                                                            New York, New York 10007
                                                            (212) 356-2372
                                                            jamurray@law.nyc.gov




                                                3
      Case 1:20-cv-03220-JPO-SLC Document 24 Filed 06/21/21 Page 4 of 4




CC:   BY FIRST-CLASS MAIL
      Plaintiff pro se
      Isaiah Muhammad
      B&C No. 2411902466
      Manhattan Detention Center
      125 White Street
      New York, NY 10013




                                      4
